     Case 3:19-cv-02087-B Document 107 Filed 02/27/20                                    Page 1 of 2 PageID 1621



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

DIANE D. JONES, individually and on                              §
behalf of herself and all others similarly                       §
situated,                                                        §
                                                                 §
                    Plaintiff,                                   §
                                                                 §
v.                                                               § Civil Action No. 3:19-CV-2087-B
                                                                 §
REALPAGE, INC. d/b/a LEASINGDESK                                 §
SCREENING,                                                       §
                                                                 §
                    Defendant.                                   §

                                                            ORDER

          By order of reference filed February 26, 2020, before the Court for determination are the

Motion to File Documents and Testimony Under Seal in Connection with the Plaintiff’s Motion to

Compel and for Sanctions (doc. 102); and the Motion to Compel and for Sanctions (doc. 103), both

filed February 21, 2020.

          Respondent may file a response and brief containing citations to relevant authorities1 no later

than Friday, March 13, 2020. Movant may not file a reply.

          An oral argument has been scheduled for Thursday, March 19, 2020, at 10:00 a.m. in

courtroom 1566. Unless otherwise ordered, the motion will be determined based on the relevant

filings. No evidence will be received at the oral argument. All counsel must confirm their

attendance at least two days prior to the hearing by contacting Courtroom Deputy Marie

Castañeda at (214) 753-2167. Failure to confirm or to attend the hearing without obtaining

permission of the Court will result in appropriate sanctions.



          1
           Local Rule 7.1 of the Local Civil Rules for the Northern District of Texas requires the filing of briefs in support of
most motions. Pursuant to subsection (d), briefs shall contain a “party’s contentions of fact and/or law, and arguments and
authorities.” (emphasis added). Briefs containing authorities greatly assist the Court in making rulings more expeditiously.
Case 3:19-cv-02087-B Document 107 Filed 02/27/20     Page 2 of 2 PageID 1622



   SO ORDERED on this 27th day of February, 2020.



                                           ___________________________________
                                           IRMA CARRILLO RAMIREZ
                                           UNITED STATES MAGISTRATE JUDGE
